UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6059


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FLOYD JUNIOR POWELL, a/k/a Dick,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:99-cr-00012-RLV-6)


Submitted:   April 3, 2015                 Decided:   April 24, 2015


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Floyd Junior Powell, Appellant Pro Se.    William A. Brafford,
Assistant United States Attorney, Craig Darren Randall, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina; Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Floyd      Junior       Powell   appeals      the    district         court’s     order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction

of   his    sentence.          We   have    reviewed      the    record      and    find    no

reversible error.          Accordingly, we affirm for the reasons stated

by the district court.              See United States v. Powell, No. 5:99-

cr-00012-RLV-6          (W.D.N.C.      Dec.   16,    2014).           Powell      has   filed

motions requesting leave to file an amended informal brief and

other exhibits on appeal, for appointment of counsel under the

Criminal Justice Act, and for other relief.                            We grant Powell

leave      to   file    the    amended     informal       brief,      but    we    deny    the

requests for appointment of counsel and other relief on appeal.

We   dispense     with     oral     argument      because       the    facts      and   legal

contentions       are    adequately        presented      in    the    materials        before

this court and argument would not aid the decisional process.



                                                                                   AFFIRMED




                                              2